 

Exhibit 10.3

IEC Electronics Corp.

Summary of Long-Term Incentive Plan for Fiscal 2014 (“2014 LTIP”)

 

The 2014 LTIP provides for awards of restricted stock (“Awards”) to be made
under the Company’s 2010 Omnibus Incentive Compensation Plan ("2010 Plan"), to
enable and encourage the participants to increase their ownership in the Company
by rewarding achievement of a high level of corporate financial performance
through opportunities to participate in stockholder gains. The Chief Executive
Officer (the "CEO") and the Executive Vice President (“EVP”) are participants
(“Participants”) in the 2014 LTIP. The Company’s Chief Financial Officer is not
eligible for Awards under the 2014 MIP. The 2014 MIP was finalized by the
Compensation Committee on November 13, 2013.

 

The 2014 LTIP measures Company performance over a one-year fiscal period. Awards
are paid out at the end of the fiscal period based on the attainment of a
revenue growth performance goal ("Goal"), pre-established by the Compensation
Committee.

 

The Compensation Committee also has established:

 

(i) a minimum plan entry performance level (“Minimum”), set at a level in excess
of prior fiscal year achievement to assure that stockholders receive the first
portion of the benefit of increased value, and

 

(ii) a target goal (the “Target”) based on the Company budget.

 

If the Goal is achieved at the Target level, Awards will be earned by the
Participants with a value equal to 60% of base salary for the CEO and 55% of
base salary for the EVP. If performance is less than Target but at least the
Minimum with respect to the Goal, a payment less than the Award at Target will
be paid to the applicable Participant, pro rated between a payment of 10% of
base salary applicable to achievement at the Minimum and such Participant’s
potential Award at Target. If the Target for a Goal is surpassed, the Award
payable at Target will increase pro rata up to a cap of 200% of the Target level
Award. The Compensation Committee has the right to review and consider
performance above the 200% cap. No Award will be made if the applicable Minimum
is not achieved.

 

The equivalent dollar value of each Award, as calculated based on the applicable
percentage of base salary, is the “Calculated Value”. Each Award will be number
of shares of restricted stock equal to the Calculated Award divided by the
average closing price of the Company’s common stock on the NYSE MKT for all
trading days falling within the period beginning July 1, 2014 and ending
September 30, 2014.

 

After the end of the fiscal year, the Compensation Committee will determine the
extent to which the Performance Goal has been achieved and approve the amount of
the Equity Award to be paid to each Participant. However, the Compensation
Committee with approval of the independent members of the Board of Directors in
the case of the CEO, and the Compensation Committee in consultation with the CEO
in the case of other Participants, may modify the Calculated Award by plus or
minus up to 25%.

 

All Awards will be evidenced by an Award Agreement in the manner set forth in
2010 Plan. Each Award will be subject to a five-year period of restriction,
during which period the restricted stock may not be sold or otherwise
transferred. As to one half (1/2) of the restricted shares, the restrictions
will lapse and the shares will vest on the date four (4) years after the
effective date of the Award. As to the other one half (1/2) of the shares, the
restrictions will lapse and the shares will vest on the date five (5) years
after the effective date of the Award. If a Participant's employment with the
Company is terminated for any reason whatsoever, other than death, disability,
retirement or change in control, before the lapse of the restrictions, the
unvested restricted stock will be deemed forfeited by the Participant and will
be returned to or cancelled by the Company. The Award Agreements may contain
such other terms and conditions deemed appropriate by the Compensation
Committee. Such provisions need not be uniform among all grants of Awards among
all Participants.

 



 

 

 

Awards earned as provided above will be granted within fifteen (15) days after
receipt by the Company of the audited financial statements for fiscal 2014, to
become effective as of the first regular semi-annual date, established by the
Compensation Committee, for grants of awards under the 2010 Plan that falls on
or after that date (expected to be on or about February 15, 2015). In order to
receive an Equity Award, a Participant must be an employee of the Company on the
date such Equity Award is granted.

 

The Compensation Committee reserves the right in its discretion to modify or
waive categories or goals. Among others, the Goal set forth in the 2014 LTIP is
based upon the organic growth of the Company and does not reflect the impact of
any acquisitions. The Compensation Committee will separately review the impact
of non-operating events and acquisitions, if any.

 



 

 

 